   8:20-cr-00266-RFR-MDN Doc # 30 Filed: 08/04/21 Page 1 of 1 - Page ID # 59




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR266
                                             )
      vs.                                    )
                                             )
STEPHEN D. CLARK,                            )                  ORDER
                                             )
                    Defendant.               )


       This matter is before the court on the Motion to Continue Trial [29]. Counsel needs
additional time to maximize the possibility to resolve the matter short of a trial and give
the parties needed time to prepare for trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [29] is granted, as follows:

      1. The jury trial now set for August 16, 2021 is continued to November 2, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and November 2, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: August 4, 2021.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
